                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:19-CV-233-MOC-DCK

 SIEMENS POSTAL, PARCEL and AIRPORT                     )
 LOGISTICS LLC,                                         )
                                                        )
                     Plaintiff,                         )
                                                        )
    vs.                                                 )              ORDER
                                                        )
 PTERIS GLOBAL (USA) and PTERIS                         )
 GLOBAL LIMITED,                                        )
                                                        )
                    Defendants.                         )


          THIS MATTER IS BEFORE THE COURT on “Pteris’s Unopposed Motion To Seal”

(Document No. 44) filed September 30, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Plaintiff’s Supplemental Brief in Opposition to Siemens’s Motion for

Preliminary Injunction contains sensitive and private information that is inappropriate for public

access. Having carefully considered the motion and the record, and noting consent of the parties,

the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that “Pteris’s Unopposed Motion To Seal” (Document

No. 44) is GRANTED, and (Document No. 46) is sealed until further Order of this Court.


                                         Signed: September 30, 2019
